1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY FRANKLIN,                                )   Case No. 1:19-cv-01170-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATIONS
13           v.                                       )   RECOMMENDING DISMISSAL OF CERTAIN
                                                          CLAIMS
14                                                    )
     HAROLD TATE, et al.,
                                                      )   [ECF No. 16]
15                  Defendants.                       )
                                                      )
16                                                    )

17           Plaintiff Jeffrey Franklin is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983.

19           Currently before the Court is Plaintiff’s third amended complaint, filed January 8, 2020.

20                                                        I.

21                                      SCREENING REQUIREMENT

22           The Court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]

26   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
27   ///

28   ///

                                                          1
1             A complaint must contain “a short and plain statement of the claim showing that the pleader is

2    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

3    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

4    do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

5    550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally

6    participated in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

7    2002).

8             Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

9    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

10   (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

11   which requires sufficient factual detail to allow the Court to reasonably infer that each named

12   defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

13   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

14   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

15   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

16                                                        II.

17                                        COMPLAINT ALLEGATIONS

18            The Court accepts Plaintiff’s allegations in the first amended complaint as true only for the

19   purpose of the sua sponte screening requirement under 28 U.S.C. § 1915.

20            Plaintiff names Doctor Harold Tate, Chief Physician Surgeon U. Baniga, Chief Medical

21   Executive S. Shiesha, Deputy Director J. Lewis, as Defendants.

22            On July 29, 2015 to August 7, 2015, while Plaintiff was at a legal visit with the class action

23   attorneys, he was told by custody staff to terminate the legal visit to attend his cancer therapy regimen.

24   Plaintiff told staff that the visit was critical and to allow him to proceed to the end before he was taken

25   for the cancer treatment. When Plaintiff continued with the legal visit, Defendant Dr. Tate called the

26   cancer center radiation oncologist, and falsely told the center that Plaintiff no longer wanted the

27   radiation treatment and to discontinue all future radiation therapy. As a result of Defendant Dr. Tate’s

28   action, Plaintiff missed numerous days of radiation treatment.

                                                           2
1            Plaintiff was told before he began radiation treatment that it was vital that all radiation

2    treatment appointments be fulfilled as well as all medication. This information was known by

3    Defendant Dr. Tate and the other named Defendants.

4            On July 31, 2015, Plaintiff filed an emergency medical appeal regarding the action taken by

5    Defendant Dr. Tate. Plaintiff stated that Dr. Tate’s action was done because Plaintiff was participating

6    in the class action civil lawsuit. Plaintiff also requested that he be assigned a different primary care

7    physician and that his cancer radiation treatment be reinstated. Plaintiff noted that this was the third

8    time since January 2015 that Defendant Dr. Tate interfered with his cancer treatment. Plaintiff’s

9    appeal was answered by Defendant Baniga who acknowledged that Dr. Tate did discontinue the

10   cancer treatment stating, “treatment you were getting since June 2015 and must continue to receive

11   until completion of the treatment plan.” Defendant Baniga granted Plaintiff’s request to reinstate the

12   radiation cancer treatment and medical care. However, Defendant Baniga denied providing Plaintiff a

13   new primary care physician.

14           Plaintiff appeal to the second level of review. Defendant Shiesha as Chief Medical Executive

15   reviewed Plaintiff’s medical records and had the authority to appoint a different primary care

16   physician, but did nothing to correct the misconduct by Dr. Tate. Defendant Shiesha knowingly

17   participated and supported the misconduct by Dr. Tate.

18           Plaintiff appeals the third and final level of review. On December 7, 2015, Defendant Lewis

19   issued a decision which did not address all of Plaintiff’s issues, namely, the request for a different

20   primary care physician. Defendant Lewis stated that Plaintiff “may not be selective in the choice of

21   PCP.”

22           On or about August 24, 2015, Plaintiff filed another medical appeal regarding the

23   discontinuance of the A&D ointment prescription, which was active from June 2015 to June 2016.

24   The A&D ointment was used to treat Plaintiff’s cracked and bloody skin. In August 2015, Defendant

25   Dr. Tate discontinued the A&D ointment for no medical reason. This took place several days after he

26   filed the July 31, 2015, appeal regarding Dr. Tate’s discontinuance of the radiation treatment.

27   ///

28   ///

                                                          3
1
2                                                       III.

3                                                 DISCUSSION

4           A.      Deliberate Indifference to Serious Medical Need

5           While the Eighth Amendment of the United States Constitution entitles Plaintiff to medical

6    care, the Eighth Amendment is violated only when a prison official acts with deliberate indifference to

7    an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled

8    in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th Cir. 2014); Wilhelm v.

9    Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

10   Plaintiff “must show (1) a serious medical need by demonstrating that failure to treat [his] condition

11   could result in further significant injury or the unnecessary and wanton infliction of pain,” and (2) that

12   “the defendant’s response to the need was deliberately indifferent.” Wilhelm, 680 F.3d at 1122 (citing

13   Jett, 439 F.3d at 1096). Deliberate indifference is shown by “(a) a purposeful act or failure to respond

14   to a prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

15   F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

16   recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation and

17   quotation marks omitted); Wilhelm, 680 F.3d at 1122. In order to establish a claim of deliberate

18   indifference based on a delay in treatment, a plaintiff must show that the delay was harmful. See

19   Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th

20   Cir. 1994).

21          “A difference of opinion between a physician and the prisoner - or between medical

22   professionals - concerning what medical care is appropriate does not amount to deliberate

23   indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

24   Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather,

25   Plaintiff “must show that the course of treatment the doctors chose was medically unacceptable under

26   the circumstances and that the defendants chose this course in conscious disregard of an excessive risk

27   to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks

28   omitted). In addition, mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this

                                                         4
1    cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle

2    v. Gamble, 429 U.S. 97, 105-06 (1976)). “Medical malpractice does not become a constitutional

3    violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106; Snow, 681 F.3d at 987-

4    88; Wilhelm, 680 F.3d at 1122 (“The deliberate indifference doctrine is limited in scope.”).

5           The prison grievance process does not confer any substantive rights upon inmates, and in

6    general, actions in reviewing and denying inmate appeals does not serve a basis for liability under

7    section 1983. Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Ramirez v. Galaza, 334 F.3d 850,

8    860 (9th Cir. 2003). However, if the grievance puts the official on notice of an ongoing constitutional

9    violation, the official may be liable for deliberate indifference when they knowingly fail to respond to

10   an inmate’s requests for help. See Jett v. Penner, 439 F.3d at 1098.

11          1.      Radiation Treatment

12          Liberally construed, Plaintiff’s allegations state a cognizable claim against Defendant Dr. Tate

13   for deliberate indifference for the discontinuance of his radiation treatment because he was

14   participating in a civil action. However, Plaintiff fails to state a cognizable claim against Dr. Tate for

15   the discontinuance of certain medication in February 2015, as there are insufficient facts to support a

16   plausible inference of deliberate indifference. In addition, Plaintiff fails to state a cognizable claim

17   against Defendants Shiesha and Lewis for denial of radiation treatment because they reviewed

18   Plaintiff’s grievances after the violation took place and was remedied. See, e.g., Poulson v. Kirkegard,

19   No. CV-14-00043-H-DLC-JTJ, 2015 WL 5943207, at *5 (D. Mont. Mar. 16, 2015) (“If a

20   constitutional violation is complete, however, and a supervisory grievance reviewer is simply making

21   a determination on whether the prison should provide a remedy for a past violation, the supervisory

22   grievance reviewer has no part in causing the constitutional violation”); see also Ford v. Lewis, No.

23   16cv1126-LAB (BLM), 2016 WL 11281412, at *6 (S.D. Cal. Dec. 5, 2016) (same); Salas v. Nichols,

24   No. 17-cv-00663-JST, 2017 WL 2834061, at *6 (N.D. Cal. June 30, 2017) (prison grievance which

25   “only placed particular defendants on notice regarding alleged past constitutional violations, and not

26   ongoing constitutional violations” insufficient to give rise to claim for relief). To the extent Plaintiff

27   contends that these Defendants improperly denied his request to be assigned a new PCP, there was no

28   basis to appoint a new PCP as the radiation treatment was reinstated. In addition, the mere denial of

                                                          5
1    an inmate appeal for a past violation, does not give rise to a cognizable constitutional claim.

2    Accordingly, Plaintiff states a cognizable claim against Defendant Dr. Tate only for deliberate

3    indifference based on the discontinuance of his radiation treatment.

4           2.      Prescription for A&D Ointment

5           Assuming Plaintiff’s allegations that due to his radiation treatment, he suffered painful

6    cracked, chapped and bleeding skin meets the objective component of a serious medical need, Plaintiff

7    has failed to demonstrate the subjective component of a claim for deliberate indifference. Plaintiff has

8    failed to demonstrate that any Defendant acted with deliberate indifferent to a substantial risk of

9    serious harm. Plaintiff alleges only that Dr. Tate “denied” him A&D ointment despite having

10   previously filed out the prescription. The mere denial of the ointment, without more, fails to

11   demonstrate that Dr. Tate acted deliberate indifference. See Snow v. McDaniel, 681 F.3d at 987 (“A

12   difference of opinion between a physician and the prisoner - or between medical professionals -

13   concerning what medical care is appropriate does not amount to deliberate indifference.”) Plaintiff

14   does not set forth how he requested the ointment, when he requested the ointment, what response, if

15   any, he received from Dr. Tate, or that Dr. Tate was aware of his need for the ointment after he

16   allegedly filed a grievance against him. Rather, Plaintiff merely alleges that Dr. Tate previously filled

17   out a prescription for the A&D ointment then denied it in retaliation for filing a grievance. Because

18   Plaintiff has not demonstrated deliberate indifference by Defendant Dr. Tate related to the denial of

19   the A&D ointment, his claims against the grievance reviewers also fail.

20          B.      Retaliation

21          “Prisoners have a First Amendment right to file grievances against prison officials and to be free

22   from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (citing Brodheim

23   v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). “Within the prison context, a viable claim of First

24   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some adverse

25   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)

26   chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably

27   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). To

28   state a cognizable retaliation claim, Plaintiff must establish a nexus between the retaliatory act and the

                                                         6
1    protected activity. Grenning v. Klemme, 34 F.Supp.3d 1144, 1153 (E.D. Wash. 2014).

2           Based on Plaintiff’s allegations, Plaintiff states a cognizable claim for retaliation against

3    Defendant Dr. Tate for the discontinuance of his radiation treatment because he exercised his right to

4    participate in class action lawsuit. See Rizzo v. Dawson, 778 F.2d 527, 531-32 (9th Cir. 1985)

5    (finding assisting others with litigation and brining litigation is protected activity under the First

6    Amendment).

7           However, Plaintiff’s vague and conclusory claim that the denial of the ointment was because

8    Plaintiff filed the July 31, 2015, grievance fails to give rise to a cognizable claim of retaliation.

9    Plaintiff fails to demonstrate that the alleged action in denying him A&D ointment was motivated by

10   retaliation. Further, Plaintiff has failed to allege that Defendant Dr. Tate had knowledge of any

11   alleged grievance previously filed. Plaintiff’s mere speculation is insufficient to give rise to a claim

12   for retaliation. Accordingly, Plaintiff fails to state a cognizable retaliation claim for the denial of the

13   A&D ointment.

14                                                       III.

15                               CONCLUSION AND RECOMMENDATIONS

16          For the reasons discussed, the Court finds that Plaintiff has stated a cognizable claim for

17   retaliation for discontinuance of radiation treatment and deliberate indifference to a serious medical need

18   against Defendant Dr. Tate only. Plaintiff was previously notified of the applicable legal standards and

19   the deficiencies in his pleading, and despite guidance from the Court, Plaintiff’s third amended

20   complaint is largely identical to the previous complaints. Based upon the allegations in Plaintiff’s third

21   amended complaint, the Court is persuaded that Plaintiff is unable to allege any additional facts that

22   would support any other cognizable claims for relief, and further amendment would be futile. See

23   Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave to amend

24   when amendment would be futile.”) Based on the nature of the deficiencies at issue, the Court finds

25   that further leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th. Cir. 2000);

26   Noll v. Carlson, 809 F.2d 1446-1449 (9th Cir. 1987).

27   ///

28   ///

                                                           7
1             Based on the foregoing, it is HEREBY RECOMMENDED that:

2             1.      This action proceed on Plaintiff’s retaliation and deliberate indifference against

3                     Defendant Dr. Tate; and

4             2.      All other claims and Defendants be dismissed from the action for failure to state a

5                     cognizable claim for relief.

6             These Findings and Recommendations will be submitted to the United States District Judge

7    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

8    days after being served with these Findings and Recommendations, Plaintiff may file written

9    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

10   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

11   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-

12   39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
14   IT IS SO ORDERED.

15   Dated:        January 24, 2020
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                           8
